IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,133



                  EX PARTE CHRISTOPHER WOFFORD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 45,742-C IN THE 89 TH DISTRICT COURT
                          FROM WICHITA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a

public servant and sentenced to five years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because the negotiated plea bargain to have

a chance in boot camp was unenforceable because Applicant was not eligible for the boot camp

program.

       All parties agree that the plea agreement was for Applicant to go to boot camp and upon
                                                                                                   2

successful completion, he would be released on three years of community supervision. All parties

agree that Applicant was not eligible for boot camp and that when he was brought back to Wichita

County, the intention was to release him to community supervision. However, due to medical

problems and a death in defense counsel’s family, the case was reset until after the trial court lost

jurisdiction. All parties agree that Applicant is entitled to relief. Based on the pleadings and

affidavits in the record, the trial court determined that the plea agreement was not followed.

Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 45,742-C in the 89th Judicial District Court of

Wichita County is set aside, and Applicant is remanded to the custody of the sheriff of Wichita

County to answer the charges as set out in the indictment. Applicant’s remaining claims are

dismissed.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 22, 2009
Do Not Publish